DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I, claims 1-11, in the reply filed on 11/30/2022 is acknowledged.  The traversal is on the ground(s) that there shouldn't be serious burden to examine both inventions together because a search for invention II would encompass invention I.  This is not found persuasive because the polyester of invention I is not limited to the method of invention II.
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Rejoinder will be considered once the elected invention is found allowable.
Priority
Acknowledgement is made of the filing of this application as a division of 15/911,331, which is a continuation of PCT/JP2016/075716. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) have been considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0095263 A1 to Carman et al. in view of US 2005/0222345 A1 to Nakayama et al.
Regarding claim 1, Carman et al. discloses a polyester resin comprising a 2,5- furandicarboxylic acid (FDCA) unit, a 2,2,4,4-tetramethyl-1,3-cyclobutanediol (TMCD) unit, and a 1,4-cyclohexanedimethanol (CHDM) unit as main constituent components, wherein the polyester has an inherent viscosity of about 0.70 dL/g (Example 1). Carman et al. fails to disclose an inclusion of 0.5-1000 ppm of an alkali metal. On this issue, Nakayama et al. discloses a polyester composition which is injection molded into packaging materials having a high transparency and a high thermal stability, wherein the polyester composition comprises 0.1-300 ppm of an alkali metal (abstract). The amount is preferably 5-200 ppm [0118]. It is disclosed that the alkali metal prevents coloring and burning, and improves transparency [0119]. Since Carman et al. requires a polyester that is “visually clear” [0822] and withstands potentially high- temperature molding processes (p. 31), it would have been obvious to a PHOSITA at the time the instant invention was filed to modify the polyester disclosed by Carman et al. by incorporating 5-200 ppm of an alkali metal to optimize the thermal stability of the polyester and the transparency of the molded products. Claim 1 is therefore unpatentable. So are claims 2 and 4. The features of claims 5-9 and 11 are disclosed on page 31.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Carmen et al. in view of Nakayama et al. as applied to claim 1 above, and further in view of US 5,852,164 A to Akai et al.
Carmen et al. fails to disclose a content of terminal carboxylic acid groups. Regarding this deficiency, Akai et al. discloses a method of preparing a polyester having a high MW (an inherent viscosity of 0.68-0.95 dL/g), an excellent color tone, i.e., no color, a high transparency and excellent melt heat stability, wherein the polyester is prepared from a 1,4-cyclohexanedimethanol and wherein the total content of carboxylic acid terminals, cyclovinylidene terminals and/or methylcyclohexene terminals in the polyester is less than 25 eq/ton, i.e., less than 28 µeq/g (abstract and col. 1). Since Carman et al. requires a polyester having a high transparency and heat stability, it would have been obvious to a PHOSITA at the time the instant invention was filed to modify the polyester resin disclosed by Carman et al. by ensuring that the polyester has a total content of carboxylic acid terminals of less than 28 µeq/g so as to optimize the transparency and melt heat stability of the resin.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762